MEMORANDUM**
Lawrence Vono appeals his guilty-plea conviction and 87-month sentence imposed for conspiracy to distribute a controlled substance, in violation of 21 U.S.C. §§ 841 and 846. Vono’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Vono *652has not submitted a pro se supplemental brief.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-88, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Yono knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that the changes in sentencing law imposed by United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.